Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8320 Page 1 of 11

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

SEP 06 2076

SEAN F. McAVOY, CLERK
Sa SS DEPUTY
SPOKANE. WASHINGTON

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

CRIMINAL CASE No.2:14-cr-00152-RMP
CIVIL CASE No.2:18-cv-00379-RMP

JASON CHARLES YOUKER,
Petitioner,

FIRST AMENDED 28 U.S.C.§2255
COMPLAINT PURSUANT TO
FED.R.CIV.P.15

Ve

UNITED STATES OF AMERICA,
Respondent.

*for publi¢ record*

 

COMESNOW the above-named Petitioner,Pro se, and moves this Court with his
first amended 28 U.S.C.§2255 complaint pursuant to FED.R.CIV.P. 15.

RULE 15(c)(1)(B) states: "The amendment asserts a claim or defense that
arose out of the conduct,transaction,or occurance setout-or attemptéd to be
setout-in the original pleading,or"

This amended complaint relates back to the date of the original complaint
filed on 12/07/18,ECF No.687,under the requirements of Fed.R.Civ.P. 15.

A claim will not relate back "when neW claims depend upon events seperate
in Thoth time and type'" from the original relief requested. See Mayle v.
felix,545 U.S. 644,657,125 S.Ct. 2562,162 L.Ed.2d 582 (2005).

This "time and type" language "refers not to the claims,or grounds for
relief. Rather,it refers to the facts that support those grounds." Ha Van
Nguyen v. Curry,736 F.3d 1287,1297 (9th Cir.2013).

This amendment asserts a claim or defense that arose out of the conduct

setout-or attempted to be setout-in the original pleading.

(1)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8321 Page 2 of 11

GROUND ONE: MOVANTS FIFTH AMENDMENT CONSTITUTIONAL RIGHTS WERE VIOLATED

PURSUANT TO UNITED STATES V. RUSSELL,411 U.S. 423,93 S.Ct. 1637
(1973) ;ROCHIN V. CALIFORNIA,342 U.S. 165,72 S.Ct.205,96 L.Ed 183
(1952).

Movant repeats and realleges each and every grounds 1 through 9 and allegations
contained in paragraphs 1 through 255 within Original §2255 complaint,ECF No.
687, and each and every filing supporting §2255 complaint ECF No's 690,720,

and 729 with all attachments, and hereby incorporates them as though fully

set forth herein.

After narcotic audio recorder controlled buy from movant,in order for agents
to further their investigation they divided Meth and Heroin with their
informants. Agents tactically allowed the informants to ‘walk' with those
narcotics for distribution on citizens without any intent of recovery.

Officers used a department tactic called "let walk", in order to further thier
investigation against movant to achieve a statutory mandatory minimum. This
tactic allowed unprecédented amounts of heroin and Meth to be distributed on
the citizens without any intent of their recovery.

Officers allowed the informants to walk with over 78 grams of heroin and 33
grams of methamphetamine(Meth) in multiple controlled buys from movant.

Thése actions by officers "shock the conscience',as they violated statutes,
federal narcotic laws,confidential informant guidelines, and promoted crime
to achieve a non-violent drug offense.

What is more, théir informants used those narcotics to distribute to a pregnant
mother, juveniles,young adults, and one informant used the heroin to roofie and
rape a woman.

In United States v. Russell1,41ll U.S. 423,431-32,93 S.Ct.1637 (1973) the Court
stated:"we may some day be presented with a situation in which the conduct of
law enforcement agents is so outrageous that due process principles would
absolutely bar the government from invoking judicial process to obtain a
conviction,cf.,Rochin v. California,342 U.S. 165,96 L.Ed. 183,72 S.Ct. 205,
25 ALR 2d 1396,(1952)."

This case is outrageous and bars the government from invoking judicial process
to obtain a conviction due to the criminal conduct of officers. In Rochin;
substantive due process prevents the government from engaging in conduct that
shocks the conscience. The Court has found police conduct that "shocks the
conscience” to be a denial of due process.(Id. at 172)

This Court should grant §2255 complaint and vacate this case pursuant to the
facts and laws provided.

(2)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8322 Page 3 of 11

GROUND TWO: THE UNITED STATES ATTORNEYS OFFICE KNOWINGLY MISREPRESENTED FACTS

10.

ll.

12.

13.

14.

15.

16.

17.

18.

19,

COMMITTING FRAUD ON THE COURT IN THEIR OUTRAGEOUS GOVERNMENT CONDUCT
RESPONSE PRE-TRIAL WHICH VIOLATED MOVANTS CONSTITUTIONAL RIGHTS

Movant repeats and realleges each and every grounds 1 through 9 and
allegations contained in paragraphs 1 through 255 within Original §2255
complaint ,ECF No.687, and each and every filing supporting §2255 complaint
ECF No'’s 690,720,and 729 with all attachments,paragraphs 1 through 9 set
forth here, and hereby incorporates them as though fully set forth herein.

Prosecutor for the United States committed fraud on the court by knowingly
misstating facts in their Outrageous government conduct response,ECF No.213,
where the Court used those stated facts to rule against movants due process
outrageous government conduct motion, ECF No.200.

In the governments response,the presented fraudulent facts were stated as:
"In the present case, the governmént did not engage in outrageous conduct
in its investigation of the defendant. Even if it were shown that the
informant engaged in collateral criminal acts during the course of the
investigation, those acts were not committed at the direction of the
government." (See ECF No.213,pgs.10-11,lines 12-27,& 1)

The USAO was obstructing the Court with facts known to be false, when
officers testimony at trial provided their tactics were a direct result
of officers actions in the case. Officers stated they provided the drugs
that were to be distributed on their citizens within the community.

The Correct facts presented to the Court by the government would have
allowed the Court to order a evidentiary hearing and consider all the
relevant conduct by the officers in-relation to movants Outrageous
government conduct due process accusations.

This Fraud allowed the USAO to obstruct the Court and denied Movant his
right to have a hearing before the Court with all the correct facts.

The USAO committed perjury in an attempt to protect their agents pre-trial,
due to the United States plea-bargain regime, in an effort to imprison
movant and hide officers illegal unlawful conduct.

This is a form of prosecutor misconduct, the USAO is held to a higher bar
of not falsifying documents to imprison a US citizen. This conduct by the
USAO was intentional and egregious.

This conduct is 4 Constitutional violation within the 5th amendment due
process,as well as others,therefore I ask the Court to construe this
argument pursuant to HAINES V. KERSE, as I am not a attorney of the bar,
and am limited to research due to the Covid-19 pandemic.

The Court should grant the §2255 complaint and vacate the case due to the

egregious prosector misconduct and fraud on the court that has been
presented here.

(3)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8323 Page 4 of 11

GROUND THREE: OFFICERS AND THE USAO VIOLATED BRADY V. MARYLAND

20.

al,

22.

23.

24.

25.

26.

27.

28.

Movant repeats and realleges each and every grounds 1 through 9 and
allegations contained in paragraphs 1 through 255 within original §2255
complaint,ECF No.687, and each and every filing supporting §2255 complaint
ECF No's 690,720,and 729 with all attachments,paragraphs 1 through 19 set
forth here, and hereby incorporates them as though fully set forth herein.

The officers and USAO suppressed exculpatory evidentiary facts pertaining
to their Confidential Informant 14-020 (CI 14-020),who was the sole CI
to achieve a statutory mandatory minimum against movant.

The suppressed facts of CI 14-020 were only disclosed at trial.

CL 14-020 was provided Methamphetamine (Meth) and Heroin for re-distribution
on Americans, these facts were suppressed from all police reports in discovery
and search warrant affidavits.

No where in discovery does any agent,poli¢ge,or USAO provide when CI 14-020
was provided these drugs,why they provided the CI drugs,what drugs they
provided, who the focus was of CI 14-020 to distribute those drugs too,
and how much drugs they provided CI 14-020.

Officers provied more drugs to CI 14-020 then any other case in history.
The provided drugs are unprecedented in this case.

The USAO falsified facts and tried to hide the conduct of officers in Court
filed documents stating: "acts were not committed at the direction of the
government" regarding illegal drug dealing by their informants. Therefore
the USAO violated their oath of office and his undertaking to support the
constitution. His conduct does not pass an objectiye test.

The USAO promoted the non-disclosure of exculpatory facts that would have
disclosed illegal conduct by officers within a non-violent drug case.

Pursuant to the Brady v. Maryland exculpatory fact violations, and all the
unknown with held facts, this Court should grant the §2255 complaint and
Vacate the Judgment against movant.

GROUND FOUR: THE COURT VIOLATED MOVANTS SIXTH AMENDMENT CONSTITUTIONAL RIGHTS

29.

TO THE COMPULSORY PROCESS CLAUSE,TO THE RIGHT TO PRESENT A WITNESS
ON MOVANTS BEHALF VIOLATING PENNSYLVANIA V. RITCHIE,480 U.S. 39,
107 S.Ct. 989,94 L.Ed.2d 40(1987);CHAMBERS V. MISSISSPPI,410

U.S. 284,302,93 S.Ct. 1038,1049,35 L.Ed.2d 297 (1973)

Movant repeats and realleges each and every grounds 1 through 9 and
allegations contained in paragraphs 1 through 255 within original §2255
complaint,ECF No.687, and each and every filing supporting §2255 complaint
ECF No's 690,720,and 729 with all attachments,paragraphs 1 through 28 set
forth here, and hereby incorporates them as though fully set forth herein.

(4)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8324 Page 5 of 11

30.

31.

32.

33.

34,

35.

36.

37.

38.

39.

40.

The Court denied movant an alibi defense,which would have provided innocense
to counts in the indictment, due to the courts ruling of the movant being
untimely.

The Courts order, ECF No,693 at paragraph 23-24, alleges Rule 12.1 forcloses
a alibi defense and movants sixth amendment right to present a witness in
his favor.

The Court states movant forfeits his alibi defense because it was not
disclosed until "almost a year after his deadline."Id. After the USAO
requested alibi pursuant to Rule 12.1.

At the time of the USAO request, the alibi was unknown, however when the
alibi was disclosed first verbally at the pre-trial conference,21 days
prior to trial,Nov.9th,2015,ECF No.389 and then filed in the prison mail
box system the next day following Rule 12.1(c) and Rule 16(c),which was
20 days prior to trial. ECF No.395.

When the Alibi was known,it was immediately disclosed to the USAO and Court.

Both Rule 12.1(c) and 16(c) states a “continuing duty to disclose";the Court
Clerk filed ECF No.395 of the alibi defense on 11/16/2015,14 days prior to
trial.

Two weeks later the bias judge denied the alibi pursuant to Rule 12.1(e) as
"untimely", violating Supreme Court precedent and Movants Sixth amendment
constitutional rights.

The denial of the alibi defense prejudiced movant to statutory mandatory
minimum counts in the indictment,where the alibi would have provided
innocence to those counts.

This was not a alibi to sandbag the USAO, nor was the alibi presented atter
the llth hour,See Taylor v. Illinois,448 U.S. 400,413-16 (1988).

There was indisputable alibi evidence to present innocence to Counts in the
indictment, which would have conclusively proven movant was 5-6 hours away
from where police and Ci's alleged. Movant was not present at the location
where they alleged the drug transaction took place.

Due to the violation of this ground presented, the court should grant the
§2255 complaint and vacate movant's criminal case.

GROUND FIVE: APPELLATE COUNSEL VIOLATED MOVANTS SIXTH AMENDMENT CONSTITUTIONAL

4l.

RIGHTS TO EFFECTIVE COUNSEL, VIOLATING STRICKLAND V. WASHINGTON
BY FAILING TO RAISE A OBVIOUS WINNING ARGUMENT

Movant repeats and realleges each and every grounds 1 through 9 and
allegations contained in paragraphs 1 through 255 within original §2255
complaint,ECF No.687, and each and every filing supporting §2255 complaint
ECF No's 690,720,and 729 with all attachments,paragraphs 1 through 40 set
forth here, and hereby incorporates them as though fully set torth herein.

(3)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8325 Page 6 of 11

42,

43.

44.

45.

46.

47.

48,

Counsel refused to bring fourth grounds presented here in grounds one
through four which were apart of the court record.

Movant requested and demanded multiple times for counsel to bring forth the
Outrageous government conduct of officers providing meth and heroin to their
informants for distribution to drug users so agents could achieve their
statutory mandatory minimum control buy against movant at a later date.

Counsel was egregiously ineffective by denying solid and meritorious arguments
based on directly controlling precedent,including but not limited too 5th
amendment due process outrageous government conduct,Brady violations,
Prosecutor misconduct, and fraud on the court,with the denial of an alibi
defense as back-up.

Counsels refusal to bring forth obvious winning arguments is ineffective
assistance of counsel, where those arguments are concisely presented on the
record of the court and at trial.

Counsel brought forth an undeveloped, weak argument to the appellate court,
where counsels argument needed to be further developed, therefore counsels
pre-mature argument was denied due to a undeveloped record.

Had counsel brought forth the grounds presented here, he would have succeeded
in relief for movant. There is no excuse for not bringing facts of law
enforcement providing narcotics to their informants of drug users to further
their investigation against movant in order to procure a statutory mandatory
minimum non-violent drug crime.

Due to appellate counsel being ineffective which violated movants sixth
amendment constitutional rights, this court should vacate this case and
grant the relief pursuant to the original 28 U.S.C.§2255 complaint.

GROUND SIX: JUDGE SALVADOR MENDOZA JR.,DENIED APPEALLATE COUNSEL DAN JOHNSON

49,

50.

51.

52.

FILED COURT DOCUMENTS THAT COUNSEL HAD REQUESTED FROM THE COURT
FOR MOVANTS APPEAL

Movant repeats and realleges each and every grounds 1 through 9 and
allegations contained in paragraphs 1 through 255 within original §2255
complaint, ECF No.687, and each and every filing supporting §2255 complaint
ECF No's 690,720,and 729 with all attachments, paragraphs | through 48 set
forth here, and hereby incorporates them as though fully set forth herein.

Judge Mendoza denied appellate counsel filed court documents that counsel
requested from the Court for movants appeal.

There was no good cause for the Court to deny the documents for appeal.
Statements made by Counsel are provided as an offer of proof where the
court refused to release specific documents relating directly to

movants appeal. The documents supported counsels argument that no private
investigation was done on movants behalf,denying all movants requests.

(6)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8326 Page 7 of 11

53.

54.

55.

56.

57.

58.

The Judge did not have the right to with hold exculpatory documents from
movants appellant counsel whi¢h he wanted to present to the Court in appeal.

I can not find my case in the 9th circuit where this type of judicial conduct
has taken place in the past. These documents were indisputable proof to
provide proof in movants appeal.

A JUDGE IS A PUBLIC OFFICIAL WHOSE FUNCTION IS TO HEAR AND DECIDE LEGAL
DISPUTES,PRESIDE OVER TRIAL, AND GENERALLY MONITOR THE CONDUCT OF CASES
PRESENTED TO THE COURT. Where is a Judges function to deny filed documents
at the request of an appellate attorney? More to the point, does such a
rule exist in a criminal case??

What goal would a Judge deny my attorney documents for an appeal other than
hig own personal goal?

The document is described in detail in Original §2255 and what it represents
pursuant to exculpatory evidence pertaining to a priyate investigator,however
its the judges conduct that is also in question.

I do not know if this act falls into a particular category of a constitutional
violation,possible 5th due process, therefore I render the legal argument
to the judgment of the Court.

GROUND SEVEN: COUNSEL MARK CASEY WAS INEFFECTIVE VIOLATING MOVANTS SIXTH

59.

60.

61.

62.

63.

AMENDMENT CONSTITUTIONAL RIGHTS PURSUANT TO STRICKLAND V.
WASHINGTON, 466 U.S. 668,104 S.Ct. 2052,80 L.Ed.2d 674 (1984).

Movant repeats and realleges each and every grounds | through 9 and
allegations contained in paragraphs 1 through 255 within original §2255
complaint,ECF No.687, and each and every filing supporting §2255 complaint
ECF No's 690,720,and 729 with all attachments,paragraphs 1 through 58 set
forth here, and hereby incorporates them as though fully set forth herein.

FIRST: Counsel violated STRICKLAND by the complete failure to conduct any
investigation and review any discovery with movant.

Counsel refused to interview any witnesses in the case, also refused every
request from movant to review discovery,specifically police reports and
search warrant affidavits.

Counsel was weekly requested from movant to review discovery,however each
week counsel used coercive and manipulatiye tactics to achieve a plea
agreement on behalf of the USAO.

Counsel complete refusal to interview witnesses or to investigate,allowed
officers tactics with confidential informants to be unknown until trial.
This ineffective tactic allowed the USAO to suppress the illegal conduct
of their officers. This prejudiced movant to bring to the light the
Constitutional violations committed within the Case.

(7)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8327 Page 8 of 11

64, During the process to proceed pro se,Counsel threatened movant that "no
attorney would represent You" and that "the USAO would pursue murder
charges" in a coercive attempt to get movant to plea and not proceed
pro se, the same tacti¢ he had used at a earlier hearing before i went
pro se.

65. On 11/13/2014, at a proceeding held before magistrate John T. Rodgers,
movant brought to the Court,and on the record, of counsels threat of
murder charges just for pursuing a lousy bail hearing.

66. SECOND: Counsel committed fraud on the court by committing perjury at movants
pro se hearing, when he stated to the Court that his Private Investigator
would only work on the case if he was in some way still involved.

66. Counsel was continuing his tactics to help the USAO keep investigation and
discovery out of movants hands by proceeding pro se.

67. The P.1. said Counsel was "full of shit" and that he was not or ever has
been Counsels P.I.

68. By this fraud on the Court,counsel was put in a position to continue the
tactic of denying all of movants pro se investigative requests,none were
honored.

69. When movant brought to the Courts attention that all P.1. requests were
denied by Counsel and dishonored, the Court questioned counsel in his new
position of "Stand-by Counsel", and Counsel then committed his greatest
fraud on the court, he told the Court that all of movants requests for
the P.I. were "unethical",however he could not attach one request to the
P.I. that was "unethical",he made a broad fradulent statement.

70. This "unethical" claim was a BOLD FACE FRADULENT LIE to the Court due to the
fact each and every P.I. request made by movant was presented to the Court
and filed on the ECF record. These P.I. requests were provided to the Court
because counsel refused to honor the requests and instruct the P.I. to
investigate. The Court had every request made to "Stand-by Counsel", none
of any of the requests to the P.I. were "unethical". Counsel is a fraud
and the Court allowed him to continue his fraud without a single inquiry
to what was unethical about any of movants requests to the P.1I.

71. The Judge was.familiar with each and every request made to the P.I.,however
the Court allowed counsel to deny all of a pro se defendants requests with
out any good cause. The judge allowed a Officer of the Court to Commit
perjury and fraud knowingly. "There was no tactic or strategy by counsels
refusal to interview witnesses and review discovery with movant,or to
threaten and coerce movant to accept a plea other than to protect the
illegal police conduct committed within the case."

72, THIRD: Counsel violated the STRICKLAND standard at movants sentencing hearing.

73. Counsel refused to attack the governments intent to use a old criminal
conviction to enhance movants case.

(8)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8328 Page 9 of 11

74.

75.

76.

77.

78.

79.

80.

sl.

82.

83.

84.

The old criminal conviction was unconsititutional and did not qualify to
enhance movants sentence under 21 U.S.C.§841 pursuant to §851.

This failure allowed the USAO to prejudice movant to 10 years more
incarceration.

Although Counsel filed his sentencing memorandum,ECF No.568, and told movant
he would fight for a sentence under the Statutory mandatory minimum using
the Safety Valve for movant. Counsel also told movant he would object to

the §851 enhancement as the underlining crime did not qualify. Counsel

lied to movant and instead of arguing for what he filed in his sentencing
memorandum,he diligently agreed with the USAO to a minimum sentence of

20 years at sentencing allowing the USAO to use the old criminal case that
was unconstitutional and did not qualify for the enhancement.

Counsel Has no "ethics" and lies and commits fraud on his clients,he is nothing
more than a prosecutor acting as an attorney for defendants. His sole agenda

is to get plea bargains to line his pockets with $$ at the expense of his
clients future imprisonment.

There is no tactic or strategy to not challenge anything at sentencing,his
performance at sentencing was delinquent,COUNSEL DID NOTHING AT SENTENCING
OTHER THAN BE A SHEEP IN WOLVES CLOTHING.

He refused to challenge drug quanity, when ghost drugs were used to enhance
movants sentence that did not ever exist,nor would he challenge drugs that
were sold by C.I.s that did not exist because they were used by Americans
provided by officers and the C.I.s.

None of the enhancements in this case were proven and found by a jury,the
judge violated movants rights by using a preponderance of the evidence
scheme to enhance movants sentence violating Supreme Court APPRENDI/ALLEYNE
rulings, and counsel never Objected.

Counsels failure to object to the §851 enhancement by the USAO allowed the
Court to use criminal history that did not qualify for the enhancement as
stated by the Supreme Court and 9th circuit.

The Supreme Court stated regarding Washington State in U.S. v. Rodriguez,
533 U.S. 377,128 §.Ct. 1783,170 L.Ed.2d 719(2008);United States v. Valencia-
Mendoza 912 F.3d 1215,1223 (9th cir.2019)

"as noted,Washington statutes prescribe a required sentencing range that
binds the sentencing Court" Id at 1223. Movants maximum sentence was 102
months which the USAO used to enhance under §85l,which did not qualify
therefore counsels failure to object violated movants rights under the
STRICKLAND standard due to it prejudiced movant to 10 more years in prison.

Do to the facts presented,counsel violated STRICKLAND, and this court must
Vacate the movants criminal case and remand for a new sentance.

(9)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8329 Page 10 of 11

RELIEF:

Pursuant to the above-stated facts and declaration in support of this
motion, the movant asks this Court to grant the motion to vacate on the
grounds and facts provided with-in this motion as well as all the facts
presented in movant's §2255 complaint filings on the record.

Movant prays for relief from this unconstitutional conviction against
the movant from all the facts provided to this Court.

VI a

SON AHARLES YOUKER#11996-085 patep: OS 2ZOZO
CL #NGLEWOOD —_

9595 WEST QUINCY AVENUE
LITTLETON ,CO. 80123

(10)
Case 2:14-cr-00152-RMP ECF No. 768 _ filed 09/08/20 PagelD.8330 Page 11 of 11

CERTIFICATE OF SERVICE

 

I Jason Youker declare I provided the following documents in the U.S.
Postal Mail service to the following person(s):

1. Un, eel Sees Disha COor
@ieRwe Ce Wo Chek,
V7, Bee 1443
S Gekope , HA. AAZIC

2. Timely SS OWMS

D.c. Bee HGA4
Spekmre wt. 41210-1494

SON AOUKER #11996-085 paren: O7.3/-202C!

FCI ENGLEWOOD

9595 WEST QUINCY AVENUE
LITTLETON,CO. 80123

(1)
